Citation Nr: 9925971
Decision Date: 09/13/99	Archive Date: 12/06/99

DOCKET NO. 96-03 288               DATE SEP 13, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

I .Entitlement to service connection for a cervical spine disorder,
to include fibrosiitis and spondylosis with neurological symptoms.

2. Entitlement to service connection for a neurological disorder
involving the right shoulder.

3. Entitlement to service connection for a psychiatric disorder, to
include depression.

4. Entitlement to an extension of a temporary total convalescent
rating under the provisions of 38 C.F.R. 4.30 beyond January 31,
1995.

5. Entitlement to a total disability rating for compensation
purposes based on individual unemployability. 

REPRESENTATION 

Appellant represented by: Florida Department of Veterans Affairs 

ATTORNEY FOR THE BOARD 

Patricia A. Dowdell, Counsel 

INTRODUCTION

The appellant served on active duty for training from February 1981
to July 1981.

This matter came before the Board of Veterans' Appeals (hereinafter
the Board) on appeal from rating decisions by the Department of
Veterans Affairs (VA) Regional Office (RO) located in St.
Petersburg, Florida.

REMAND

A review of the record shows that the appellant was awarded
disability benefits by the Social Security Administration, in
November 1997. The Board is of the opinion that the evidence on
which the decision was based should be obtained. Murinscak v.
Derwinski, 2 Vet. App. 363, 370-72 (1992).

Following the November 1994 surgery on the right shoulder, the
veteran was scheduled to receive follow-up care at the VA
outpatient clinic. However, the next record of treatment is dated
in March 1995. It is unclear as to whether there are additional
treatment records. In July 1995 letter a VA staff physician
indicated that following the night shoulder surgery in November
1994, the right shoulder was immobilized in a sling for eight
weeks. The statement does not indicated that status of the right
shoulder after the after the sling was removed. The appellant in a
VA

- 2 - 

Form 9, indicated that not all the records from the VA medical
facility in Gainesville, Florida were considered.

The appellant's private physician confirmed the presence of a
disability involving the cervical spine and the presence of a
possible reactive depressive disorder. The VA medical records show
that prior to the November 1994 surgery, an examination showed
impingement in the right shoulder.

The United States Court of Appeals for Veterans Claims (Court) has
held that where service connection is sought on a secondary basis,
service connection could be granted for a disability which was not
only proximately due to or the result of a service-connected
condition, but could also be granted where a service-connected
disability had aggravated a nonservice-connected disability, with
compensation being paid for the amount of disability which exceeded
"the degree of disability existing prior to the aggravation." The
Court held, in part, that " . . . pursuant to 1110 and 3.310(a),
when aggravation of a veteran's nonservice-connected condition is
proximately due to or the result of a service-connected condition,
such veteran shall be compensated for the degree of disability (but
only that degree) over and above the degree of disability existing
prior to the aggravation." Allen v. Brown, 7 Vet.App. 439 (1994).

In view of these facts, the Board is of the opinion that additional
development is required. Accordingly, the case is REMANDED for the
following actions:

1. The RO should furnish the appellant the appropriate release of
information forms in order to obtain copies of any private and VA
medical records pertaining to treatment for the disabilities in
issue which have not been previously submitted. It is requested
that the veteran furnish the dates he received treatment at the VA
medical facility in Gainesville, to include therapy following the
right shoulder surgery.

3 -

2. The RO should request the VA medical facility, in Gainesville to
furnish copies of the outpatient records, to include any physical
therapy records, covering the period from November 11, 1994 to the
present. The RO should take the necessary action to obtain copies
of the evidence on which the SSA award was based.

3. A VA examination should be conducted by a neurologist in order
to determine the nature, severity, and etiology of any disabilities
involving the cervical spine and any neurological disorder
involving the right shoulder. The claimsfolder and a copy of this
Remand are to be furnished to the examiner for review prior to the
examination. It is requested that the examiner obtain a detailed
history regarding the rehabilitation following the surgery on the
right shoulder in November 1994. All tests and any specialized
examinations deemed necessary should be performed.

Following the examination, it is requested that the examiner render
an opinion as to whether it is as least as likely as not that any
disability involving the cervical spine and any neurological
disability involving the right shoulder (if diagnosed) are related
to the inservice injury or are causally related to or aggravated by
the service connected right shoulder disorder. If aggravation is
found, it is requested that the examiner, to the extent possible,
identify the degree of aggravation. See Allen v. Brown, 7 Vet.App.
439 (1995). A complete rationale for any opinion expressed should
be included in the examination report.

4. A VA examination should be conducted by a psychiatrist in order
to determine the nature, severity,

- 4 -

and etiology of any psychiatric illness. The claims folder and a
copy of this Remand are to be furnished to the examiner for review
prior to the examination. Following the examination, if a
psychiatric disability is diagnosed, it is requested that the
examiner render an opinion as to whether it is as least as likely
as not that the psychiatric disability is causally related to or
aggravated by the service connected right shoulder disorder and
associated symptoms. If aggravation is found, it is requested that
the examiner, to the extent possible, identify the degree of
aggravation. See Allen v. Brown, 7 Vet.App. 439. A complete
rationale for any opinion expressed should be included in the
examination report.

5. Thereafter, it is requested that an appropriate specialist,
preferably a VA physician who had been involved with the
postoperative rehabilitation following the November 1994 surgery if
available, review the claimsfolder and render an opinion as to
amount of time required by the appellant to convalesce from the
November 1994 right shoulder surgery.

After the development requested has been completed to the extent
possible, the RO should readjudicate the issues in appellate
status. If the benefits sought are not granted, the veteran and his
representative should be furnished a Supplemental Statement of the
Case and given the opportunity to respond. Thereafter, the case
should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 5 - 

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

6 - 


